DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.

Response to Amendment
The amendment filed 01/12/2022 is acknowledged. Claims 2-3 and 7-9 remain canceled and claim 19 is a newly submitted claim; therefore, claims 1, 4-6 and 10-19 remain pending and are the claims addressed below. The objections previously set forth in the 08/13/2021 Office action have been overcome and are therefore withdrawn. 

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 08/13/2021 Office action are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16-18: there is insufficient antecedent basis for the recitation “the resulting spinning solution” in line 2 of each of the claims. It is not clear if “the resulting spinning solution” is referring to the spinning solution introduced in independent claim 1 or an additional resulting spinning solution. For the purposes of prior art rejections “the resulting spinning solution” is being interpreted to be equivalent to the spinning solution introduced in independent claim 1. 

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over KAPOOR et al. (US 2012/0253030) in view of QUIGLEY et al. (US 5,534,113; of record) and further in view of SWATLOSKI et al. (US 2003/0157351; of record).
As to claim 1: KAPOOR discloses a process for producing low fibrillating cellulose fibers by a dry-jet-wet spinning process comprising the steps: a. dissolving cellulose in a solvent system containing at least one ionic liquid to form a polymer solution...spinning fibers from the polymer solution in a spinneret…and drawing the spun fibers from the spinneret through an air gap into a coagulation bath ([0025]; [0034]; claim 1). Recognizing that a spinneret is a device used to extrude a polymer solution to form fibers, it can be concluded that KAPOOR reads on the claimed process for the production of cellulosic fibers from cellulose dissolved in ionic liquids by means of an air gap spinning process, the process comprising preparing a spinning solution by: b) guiding the spinning solution through an extruder (i.e., 
Furthermore, KAPOOR discloses treating cellulose with a solvent system containing at least one ionic liquid such that the cellulose is soluble in the solvent system to form a polymer solution, wherein concentration of cellulose in the polymer solution is in the range of 6% to 20% ([0034]). KAPOOR also discloses the solvent system comprising water ([0030]) and states that the polymer solution has a zero shear viscosity (i.e., pseudo plastic properties of the spinning solution) ([0025]; claim 1). HENCE, KAPOOR reads on the claimed preparing a spinning solution by a1) producing a heterogeneous mixture of cellulose, water and ionic liquid, wherein the resulting spinning solution contains per 100 parts by weight of ionic liquid 6 to 20 parts by weight of dissolved cellulose resulting in pseudo plastic properties of the spinning solution. 
Though, KAPOOR fails to explicitly disclose the claimed water being a non-solvent which does not or only partially dissolves the cellulose, and a2) distilling off the water in a thin-film evaporator, wherein the resulting spinning solution contains per 100 parts by weight of ionic liquid and less than 3 parts by weight of water.  However, QUIGLEY teaches a method of forming solutions of cellulose in tertiary amine N-oxide solvents (column 1, lines 10-12), and spinning the solvent to form a fiber or film (column 1, lines 19-20). QUIGLEY teaches forming a solution of cellulose in a tertiary amine N-oxide by first forming a premix of a tertiary amine N-oxide, water, and cellulose (i.e., producing a heterogeneous mixture of polymer, a non-solvent which does not or only partially dissolves the polymer, and ionic liquid) (column 2, lines 38-41); where QUIGLEY acknowledges water being the non-solvent (column 4, line 51). 
Moreover, QUIGLEY teaches heating the premix under a pressure lower than atmospheric (i.e., less than 1 bar) in a vertically mounted thin-film evaporator having a heated inner surface (column 2, lines 41-43), where the thin film evaporator taught by QUIGLEY evaporates the water from the premix oC (column 2, lines 55-57). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the spinning solution being obtained by producing a heterogeneous mixture of polymer, a non-solvent which does not of only partially dissolves the polymer, and ionic liquid, and distilling off the non-solvent in a thin-film evaporator taught by QUIGLEY into KAPOOR. QUIGLEY recognizes doing so to beneficial as the thin film evaporator allows for continuous heating and evaporation resulting in a lowering of the water, i.e., the non-solvent, component in the premix to such an extent that the cellulose forms a true solution in the tertiary amine N-oxide (column 4, lines 49-52).
KAPOOR, modified by QUIGLEY, teach the addition of water as a non-solvent to the polymer/spinning solution, but fail to explicitly disclose the claimed spinning solution containing per 100 parts by weight of ionic liquid less than 3 parts by weight of water. However, SWATLOSKI teaches  a method for dissolving cellulose, comprising admixing cellulose with a hydrophilic ionic liquid comprised of cations and anions in the substantial absence of water or a nitrogen-containing base to form an admixture ([0009]; [0022]); and a method for regenerating cellulose in which a solution of cellulose is admixed in a molten hydrophilic ionic liquid solvent that is substantially free of water or nitrogen-containing base, such that the admixing causes the cellulose and ionic liquid to form solid and liquid phases, respectively (i.e., heterogeneous mixture of cellulose and ionic liquid) ([0016]). 
SWATLOSKI further teaches the phrases “substantial absence” and “substantially free” being used synonymously to mean that less than about 5 weight percent water is present; more preferably, less than about one percent water is present in the composition (i.e., less than 3 parts by weight of water) ([0026]; [0038]). Additionally, SWATLOSKI teaches cellulose being regenerated by admixing the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the amount of water present in the spinning/polymer solution being about one percent or less taught by SWATLOSKI into KAPOOR modified thus far. SWATLOSKI teaches this water content to be beneficial as when the water content was greater than about 1 weight percent (approximately 0.5 mole fraction H2O), the solvent properties were significantly impaired and fibrous cellulose was found to be no longer soluble ([0064]; [0068]). 
As to claim 4: KAPOOR, QUIGLEY and SWATLOSKI remain as applied above. KAPOOR further discloses the ionic liquid comprising a cation with a heterocyclic ring system containing at least one nitrogen atom ([0025]), reading on the claimed cation of the ionic liquid is an organic, heterocyclic cation having one to three nitrogen atoms as part of a heterocyclic ring system of the organic, heterocyclic cation. Additionally, KAPOOR discloses the ionic liquid having the following formula ([0027]):

    PNG
    media_image1.png
    137
    256
    media_image1.png
    Greyscale

In the formula above, KAPOOR discloses X being an anion, wherein anion in the ionic liquid is a carboxylate anion ([0027]) reading on the claimed anion of the ionic liquid being a compound having a carboxylate group.  
As to claim 5: KAPOOR, QUIGLEY and SWATLOSKI remain as applied above. KAPOOR further discloses the ionic liquid typically being a 1,3-disubstituted imidazolium salt of the formula I ([0027]) and 

    PNG
    media_image2.png
    135
    170
    media_image2.png
    Greyscale

Moreover, KAPOOR reads on the claimed wherein R1 represents an organic radical with 1 to 20 carbon atoms, and R2, R3, R4 and R5 represent an H atom or an organic radical having 1 to 20 carbon atoms ([0027]). 
As to claim 10: KAPOOR, QUIGLEY and SWATLOSKI remain as applied above and therefore read on the claimed distilling off the non-solvent being carried out at a temperature of 50 to 150 oC and a pressure of less than one bar (see the rejection of claim 1; see QUIGLEY abstract).
As to claim 14: KAPOOR, QUIGLEY and SWATLOSKI remain as applied above. Applicant states in the response filed 09/01/2020 that the use of a thin-film evaporator is “essential in carrying out the present invention for distilling off the non-solvent; the particular advantages connected with the use of a thin-film evaporator being that the production of the spinning solution can be carried out continuously and the spinning solution at the outlet can be continuously fed to the further spinning process” (see page 6, paragraph 2 of the arguments/remarks filed 09/01/2020). Consequently, seeing as the combination of KAPOOR, QUIGLEY and SWATLOSKI uses a thin film evaporator (see the rejection of claim 1 above) it can be concluded that modified KAPOOR also reads on the claimed process steps a) to c) being carried out continuously. 
As to claim 15: KAPOOR, QUIGLEY and SWATLOSKI remain as applied above. Applicant defines defibrillation as the formation or presence of fibrils, i.e., fine hairs, which protrude from the fiber (see [00105] of the specification as filed). Applicant also states that defibrillation being assessed visually by a 
KAPOOR discloses fibrillation being determined by adding cut fibers to water in a test tube and installing the tube on a shaker to determine the fibrillation index under a microscope, where KAPOOR defines the fibrillation index as the number of fibrils observed ([0044]). Moreover, KAPOOR discloses the fibers produced having a fibrillation index less than or equal to 3 (claim 10; claim 11). Therefore, it can be concluded that modified KAPOOR also reads on the claimed obtained fibers are cellulosic fibers with a defibrillation grade of 1 to 2.5.  
As to claim 16: KAPOOR, QUIGLEY and SWATLOSKI remain as applied above. As discussed in the rejection of claim 1, modified KAPOOR teaches the claimed resulting spinning solution containing per 100 parts by weight of ionic liquid 0.1 to 1 parts by weight of water and 10 to 14 parts by weight of cellulose (see the rejection of claim 1). 
As to claim 17: KAPOOR, QUIGLEY and SWATLOSKI remain as applied above. KAPOOR discloses the polymer having zero shear viscosity ([0025]; claim 1) and therefore reads on the claimed resulting spinning solution with pseudo plastic properties not being a gel. 
As to claim 19: KAPOOR, QUIGLEY and SWATLOSKI remain as applied above. KAPOOR, modified thus far, further reads on the claimed ionic liquid is selected from 1-ethyl-3-methylimidazolium acetate, 1-methyl-3-methylimidazolium acetate, 1-ethyl-3-ethylimidazolium acetate, 1-methyl-3- methylimidazolium octanoate, 1-ethyl-3-ethylimidazolium octanoate, and mixtures thereof (see KAPOOR [0038], [0041]; see SWATLOSKI [0033]).

Claims 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over KAPOOR et al. (US 2012/0253030) in view of QUIGLEY et al. (US 5,534,113; of record) and further in view of SWATLOSKI et al. (US 2003/0157351; of record) and KAPOOR et al. (US 8,952,146; of record, herein referred to as . 
As to claim 6: KAPOOR, QUIGLEY and SWATLOSKI remain as applied above. KAPOOR, modified thus far, fails to explicitly disclose the claimed polymer in the spinning solution being cellulose having an average degree of polymerization DP of 200 to 2000. However, KAPOOR ‘146 teaches a process for manufacturing low-fibrillating cellulosic fiber (title) where the weight average degree of polymerization of cellulose being 100 to 4000, preferably 200 to 1200 (column 3, lines 35-36).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the cellulose having a weight average degree of polymerization being 100 to 4000, preferably, 200 to 1200 taught by KAPOOR ‘146 into KAPOOR modified thus far. Doing so is combining prior art elements according to known methods to yield the predictable result of producing low fibrillating cellulose fibers. 
As to claim 11: KAPOOR, QUIGLEY and SWATLOSKI remain as applied above. KAPOOR, modified thus far, fails to explicitly disclose the claimed temperature of the spinning solution in the extruder being 40 to 120 oC. However, KAPOOR ‘146 teaches spinning fibers from the polymer solution in a spinneret at a temperature in the range of 80 oC to 140 oC (column 3, lines 21-23; column 4, lines 43-45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the fibers being spun in a spinneret at a temperature in the range of 80 oC to 140 oC taught by KAPOOR ‘146 into KAPOOR modified thus far. Doing so is combining prior art elements according to known methods to yield the predictable result of producing low fibrillating cellulose fibers. 
As to claim 12: KAPOOR, QUIGLEY and SWATLOSKI remain as applied above. KAPOOR, modified thus far, fails to explicitly disclose the claimed fibers being drawn after passage through the die, wherein 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the draw ratio/degree of drawing taught by KAPOOR ‘146 into KAPOOR modified thus far. Doing so is combining prior art elements according to known methods to yield the predictable result of producing low fibrillating cellulose fibers. 

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over KAPOOR et al. (US 2012/0253030) in view of QUIGLEY et al. (US 5,534,113; of record) and further in view of SWATLOSKI et al. (US 2003/0157351; of record) and HADBA et al. (US 2012/0029150; of record). KAPOOR, QUIGLEY, and SWATLOSKI teach the subject matter of claim 1 above under 35 USC 103. 
As to claim 13: KAPOOR, QUIGLEY and SWATLOSKI remain as applied above. KAPOOR, modified thus far, discloses drawing the spun fibers from the spinneret through an air gap and into a coagulation bath; though, KAPOOR fails to explicitly disclose the claimed contact time in the coagulation bath being 1 second to 60 seconds. However, HADBA teaches a method of forming fibers (abstract) in which a coagulation bath is used ([0064]). HADBA teaches the coagulation bath being suitably sized for allowing extrusion of a fiber from a spinneret through a coagulation solution while having sufficient residency time for the fiber to form ([0064]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to select a contact time in the coagulation bath being 1 second to 60 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to select the claimed contact time of 1 second to 60 seconds in order to efficiently form fibers.
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or reasonably suggest the claimed spinning solution having a crossover at about 16 rad/s at 110oC.

Response to Arguments
Applicant’s arguments, see pages 2-4, filed 01/12/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SWATLOSKI et al. (US 2003/0157351) reading on the claimed water content in the spinning solution (see the rejection of claim 1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743